Citation Nr: 1530491	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  12-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depressive disorder, not otherwise specified, including as due to a service-connected low back disability.

2.  Entitlement to service connection for radiculopathy of the right lower extremity, including as due to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separated rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in September 2011 which denied the Veteran's request to reopen his previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, not otherwise specified (which was characterized as depressive disorder, psychotic features, claimed as depression), including as due to a service-connected low back disability, and also denied a claim of service connection for radiculopathy of the right lower extremity, including as due to a service-connected low back disability.  The Veteran disagreed with both of these rating decisions later in September 2011.  He perfected a timely appeal in December 2012.  

In September 2014, the Board reopened the Veteran's previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, including as due to a service-connected low back disability (which was characterized as depressive disorder, psychotic features (claimed as depression incurred or secondary to service-connected L4-L5 herniated nucleus pulposus (HNP), chronic post-traumatic lumbar paravertebral myositis, claimed as spinal, back, and low back conditions)), and remanded both of the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain updated treatment records for the Veteran and schedule him for appropriate examination to determine the nature and etiology of his acquired psychiatric disability.  Additional treatment records subsequently were associated with the claims file and the requested examination occurred in January 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for radiculopathy of the right lower extremity, including as due to a service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The record evidence shows that the Veteran's current depressive disorder, not otherwise specified, is not related to active service and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disability other than PTSD, to include depressive disorder, not otherwise specified, was not incurred in or aggravated by active service, including as due to a service-connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in June 2010 and in February, May, and September 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, not otherwise specified, including as due to a service-connected low back disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all of the VCAA notice was issued prior to the currently appealed rating decision issued in September 2011; thus, all of this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed acquired psychiatric disability other than PTSD and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for an Acquired Psychiatric Disability other than PTSD

The Veteran contends that he incurred an acquired psychiatric disability other than PTSD (which he characterized as depression) during active service.  He alternatively contends that his service-connected low back disability caused or aggravated (permanently worsened) his acquired psychiatric disability other than PTSD.


Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because an acquired psychiatric disability other than PTSD, to include depressive disorder, not otherwise specified, is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, not otherwise specified, including as due to a service-connected low back disability.  The Veteran contends that he incurred an acquired psychiatric disability other than PTSD (which he characterized as depression) during active service.  He alternatively contends that his service-connected low back disability caused or aggravated (permanently worsened) his acquired psychiatric disability other than PTSD.  The record evidence does not support his assertions.  It shows instead that, although the Veteran currently experiences disability due to depressive disorder, not otherwise specified, it is not related to active service or any incident of service, including as due to a service-connected disability.  For example, the Veteran's service treatment records show that, at his enlistment physical examination in June 1975 prior to his entry on to active service in July 1975, he denied all relevant pre-service medical history and clinical evaluation of his psychiatric system was normal.  

On outpatient treatment on March 21, 1977, the Veteran complained that he felt "something bad is about to happen."  He also complained of nightmares, an inability to socialize with women, occasional auditory hallucinations, and memory lapses.  Physical examination showed full orientation.  The assessment was rule-out anxiety neurosis.  The Veteran was given a psychiatric consult.

Following outpatient psychiatric consult on March 22, 1977, the diagnoses were anxiety neurosis with multiple conversion and psychophysiological symptoms and a doubtful rule-out diagnosis of incipient schizophrenia.  The Veteran then received several sessions of outpatient mental health counseling.

On outpatient treatment in April 1978, the Veteran's complaints included insomnia.  He stated that he could not stay alone in his room.  The in-service clinician stated that the Veteran was "[d]riven by obsession to all of a sudden finish college, trouble at home - father not working, [and] troubled by no promotions."  The impression was anxiety.

The Veteran denied all relevant in-service medical history and clinical evaluation of his psychiatric system was normal at his separation physical examination in June 1979 prior to his separation from service in July 1979.  The Veteran subsequently certified in July 1979 that there had been no change in his medical condition since his separation physical examination.

The post-service evidence also does not support granting service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, not otherwise specified, including as due to a service-connected low back disability.  Again, this evidence suggests that, although the Veteran experiences current disability due to depressive disorder, there is no etiological link between an acquired psychiatric disability other than PTSD, to include depressive disorder, not otherwise specified, and active service, including as due to a service-connected low back disability.  For example, on VA outpatient treatment in September 2003, the Veteran complained of "episodes of intense fear in crowded and open places, where he has to wait for his wife to take him away from these places."  Objective examination showed logical, coherent, relevant, a slow and soft voice, no involuntary movements, not spontaneous, and no active hallucinations, delusions, or homicidal or suicidal ideation.  The diagnosis was major depressive disorder.

In April 2004, no relevant complaints were noted.  Objective examination showed no involuntary movements, spontaneous, logical, coherent, and relevant, 1 episode of crying, full orientation, poor memory and judgement, partial insight, and no active hallucinations, delusions, or homicidal or suicidal ideation.  The diagnosis was major depressive disorder.

In September 2004, the Veteran's complaints included a "resumption of sadness, poor sleep, and feeling overwhelmed" since he stopped taking his psychotropic medications 1 month earlier.  Mental status examination of the Veteran showed he was relevant and coherent with no homicidal or suicidal ideation or plan, no delusions, looseness of associations, panic attacks, obsessions or compulsions, or disorders of perception, no auditory or visual hallucinations, full orientation, preserved memory, and good judgment and insight.  The impression was recurrent major depressive disorder.

On VA mental disorders examination in February 2005, the Veteran's complaints included depression and "sleeping problems."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Mental status examination of the Veteran showed he was clean, neatly dressed and groomed, full orientation, good attention, concentration, and memory, clear and coherent speech, no delusions or hallucinations, no suicidal or homicidal ideation, fair judgment and insight, no impairment of thought process or communication, and good impulse control.  The VA examiner opined that the Veteran's current neuropsychiatric condition (which was diagnosed as depressive disorder, not otherwise specified) was not caused by, the result of, or secondary to a service-connected disability.  The rationale for this opinion was a review of the Veteran's claims file "which clearly described the etiology of his neuropsychiatric condition."  The Axis I diagnosis was depressive disorder, not otherwise specified.

On VA outpatient treatment in October 2008, the Veteran's complaints included continued depression "although at lesser intensity than months ago" and problems initiating sleep.  Mental status examination of the Veteran showed he was calm, appropriately dressed and groomed, spontaneous vocal speech, no homicidal or suicidal ideation, racing thoughts, delusions, looseness of associations, flight of ideas, panic attacks, obsessions or compulsions, or disorders of perception, no auditory or visual hallucinations, full orientation, preserved memory and concentration, and good judgment and insight.  The Axis I diagnosis was recurrent major depressive disorder without psychotic features.

In February 2009, the Veteran's complaints included increased anxiety and frustration "developed in reaction to the last of many arguments [he has] had with [his] spouse over the years.  Marital relationship has deteriorated over time due to financial problems [that the Veteran] is facing and other issues."  Mental status examination of the Veteran and the Axis I diagnosis were unchanged.

In February 2010, the Veteran's complaints included sadness, anxiety, restlessness, apprehension, lack of motivation, loss of energy, social isolation, feelings of worthlessness and impotence, and appetite and sleep disturbance (initial insomnia and early morning awakenings).  Mental status examination of the Veteran showed adequate hygiene, appropriately dressed, normal motor activity, coherent, logical, and relevant thought process, normal thought content, no abnormality of perception, full orientation, intact memory, and good judgment and insight.  The VA clinician stated that the Veteran "seems to be functioning at his baseline."  The Axis I diagnosis was recurrent moderate to severe major depressive disorder without psychotic features.

The Veteran continued to be seen as an outpatient by VA treating clinicians for treatment of recurrent episodes of major depressive disorder from 2011 through 2014.

On VA mental disorders Disability Benefits Questionnaire (DBQ) in January 2015, the Veteran's complaints included a "destroyed" family relationship, no social relationships, a depressed mood, and anxiety.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Mental status examination of the Veteran showed a depressed mood and anxiety.  The VA clinician opined that it was less likely than not that the Veteran's current acquired psychiatric disability other than PTSD (which was diagnosed as depressive disorder, not otherwise specified) was related to active service or any incident of service, including as due to a service-connected disability.  The rationale for this opinion was:

Although [the] Veteran complained of nervousness during his military [service] and received treatment, he did not pursue[] further care until 02/2005, twenty six years after his military discharge.  A temporal relationship between the neuropsychiatric disorder and the Veteran's military service is not established.   

The VA examiner also stated, "Although [the] Veteran has different psychiatric diagnoses, all of them are included in the depressive disorder spectrum.  They are different manifestations of the same condition, a depressive disorder."  The diagnosis was depressive disorder, not otherwise specified.

The Board acknowledges that, following outpatient psychiatric consult on March 22, 1971, while on active service, the Veteran's diagnoses included a doubtful rule-out diagnosis of incipient schizophrenia.  The Board also acknowledges that schizophrenia is considered a psychosis under § 3.384 and, as such, is recognized as a chronic disease under §§ 3.307 and 3.309 for purposes of evaluating a service connection claim.  See 38 C.F.R. §§ 3.307, 3.309, 3.384 (2014).  The Board notes in this regard, however, that a notation of "rule-out" in a medical treatment record does not equate with a meeting of the diagnostic criteria for schizophrenia.  Rather it merely raised the possibility of the disorder; it clearly is not a confirmed diagnosis.  This diagnosis was not confirmed on any subsequent in-service or post-service treatment.  And the January 2015 VA examiner noted in her review of the Veteran's claims file that he had been treated for "nervousness" during active service and not schizophrenia or another psychosis.  Accordingly, the Board finds that this evidence does not establish service connection for incipient schizophrenia (or any other psychosis) on a presumptive service connection basis.  Id.

The Board finally recognizes that the Veteran has been treated since approximately 2003, or 24 years after his service separation in 1979, for an acquired psychiatric disability other than PTSD (usually diagnosed as recurrent episodes of major depressive disorder).  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The evidence does not indicate that the Veteran's current acquired psychiatric disability other than PTSD is related to active service or any incident of service, including as due to a service-connected low back disability.  The January 2015 VA examiner specifically found that there was no etiological link between the Veteran's current depressive disorder, not otherwise specified, and active service or any incident of service, including as due to a service-connected low disability.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which relates his current acquired psychiatric disability other than PTSD, to include depressive disorder, to active service or any incident of service, including as due to a service-connected low back disability.  In summary, the Board finds that the criteria for service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, including as due to a service-connected low back disability, have not been met.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of an acquired psychiatric disability other than PTSD have been continuous since service.  He asserts that he continued to experience symptoms relating to an acquired psychiatric disability other than PTSD (anxiety and depression) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an acquired psychiatric disability other than PTSD after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of an acquired psychiatric disability other than PTSD since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted elsewhere, the post-service medical evidence does not reflect complaints or treatment related to an acquired psychiatric disability other than PTSD for 23 years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1979) and initial reported symptoms related to an acquired psychiatric disability other than PTSD in approximately 2003 (a 23-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a low back disability.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to an acquired psychiatric disability other than PTSD.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed VA disability compensation claims for service connection for a low back pain and an ear condition disorder in January 1980, shortly after service, but did not claim service connection for an acquired psychiatric disability other than PTSD or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no etiological link between an acquired psychiatric disability other than PTSD and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, not otherwise specified, including as due to a service-connected low back disability, is denied.


REMAND

The Veteran contends that he incurred radiculopathy of the right lower extremity during active service.  He alternatively contends that his service-connected low back disability caused or aggravated his current radiculopathy of the right lower extremity.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Board notes that, following VA spine examination in July 2010, the diagnoses included clinical right L4/L5 radiculopathy.  The July 2010 VA examiner was not asked to provide and did not provide an etiological opinion concerning the contended causal relationship between the Veteran's diagnosed radiculopathy of the right lower extremity and active service, including as due to a service-connected low back disability.  The Board notes in this regard that it is required to consider all possible theories of entitlement in a service connection claim.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Following subsequent VA electromyograph (EMG) in August 2011, however, a different VA clinician concluded that the Veteran's right lower extremity was normal.  This clinician did not explain how or why the Veteran's radiculopathy of the right lower extremity (present on VA examination in July 2010) may have resolved by the time of his EMG in August 2011.  The Veteran continues to assert that he experiences significantly disabling pain of the right lower extremity which he attributes to radiculopathy from his service-connected low back disability.  Thus, it is unclear from a review of the record evidence whether the Veteran currently experiences radiculopathy of the right lower extremity which could be related to active service.  Given that VA's duty to assist claimants includes providing an examination where necessary, and given the Veteran's assertions that he currently experiences radiculopathy of the right lower extremity, including as due to a service-connected low back disability, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of this claimed disability.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for radiculopathy of the right lower extremity since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  If any records obtained are in Spanish, please obtain English translations.  A copy of any records obtained (and any English translations), to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his radiculopathy of the right lower extremity.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that radiculopathy of the right lower extremity, if diagnosed, is related to active service or any incident of service.  The examiner also should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a service-connected low back disability caused or aggravated (permanently worsened) the Veteran's radiculopathy of the right lower extremity, if diagnosed.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


